                                     Case 2:19-cv-01231-RFB-EJY Document 26 Filed 04/17/20 Page 1 of 2



                                 1 Nicole E. Lovelock, Esq.
                                   Nevada State Bar No. 11187
                                 2 Justin C. Jones, Esq.
                                   Nevada State Bar No. 8519
                                 3 JONES LOVELOCK
                                   6675 S. Tenaya Way, Suite 200
                                 4 Las Vegas, Nevada 89113
                                   Telephone: (702) 805-8450
                                 5 Facsimile: (702) 805-8451
                                   Email: nlovelock@joneslovelock.com
                                 6 Email: jjones@joneslovelock.com

                                 7 Attorneys for Defendant
                                   First National Bank of Omaha, Inc.
                                 8

                                 9

                                10                              UNITED STATES DISTRICT COURT

                                11                                      DISTRICT OF NEVADA

                                12 JAMES A. QUIOAN, an individual,                CASE NO.: 2:19-cv-01231-RFB-GWF
6675 S. Tenaya Way, Suite 200
   JONES LOVELOCK




                                13                       Plaintiff,
    Las Vegas, NV 89113




                                14 v.                                                  STIPULATION TO DISMISS
                                                                                           WITH PREJUDICE
                                15 FIRST NATIONAL BANK OF OMAHA, INC.,
                                   a Nebraska Corporation; EQUIFAX
                                16 INFORMATION SERVICES, LLC, a Foreign
                                   Limited-Liability Company; and EXPERIAN
                                17 INFORMATION SOLUTIONS, INC., a Foreign
                                   Corporation,
                                18

                                19                       Defendants.

                                20 / / /

                                21 / / /

                                22

                                23

                                24

                                25

                                26

                                27

                                28
                                     Case 2:19-cv-01231-RFB-EJY Document 26 Filed 04/17/20 Page 2 of 2



                                 1         Pursuant to 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff James A.

                                 2 Quioan (“Plaintiff”), by and through his counsel of record, and Defendant First National Bank of

                                 3 Omaha, Inc. (“FNBO”), by and through its counsel of record, hereby stipulate and agree that all of

                                 4 Plaintiff’s claims against FNBO in the above-captioned action are dismissed with prejudice, with

                                 5 each party to bear their own costs and fees.

                                 6   DATED this 17th day of April 2020.              DATED this 17th day of April 2020.

                                 7
                                     __/s/ _Erik W. Fox____________________          ___/s/ Nicole Lovelock________________
                                 8   Jamie S. Cogburn, Esq.                          Nicole Lovelock, Esq.
                                     Nevada State Bar No. 8409                       Nevada State Bar No. 11187
                                 9   Erik W. Fox, Esq.                               Justin C. Jones, Esq.
                                     Nevada State Bar No. 8804                       Nevada State Bar No. 8519
                                10   COGBURN LAW                                     JONES LOVELOCK
                                     2580 St. Rose Parkway, Suite 330                6675 W. Tenaya, Suite 200
                                11   Henderson, Nevada 89074                         Las Vegas, Nevada 89113
                                     Telephone: (702) 748-7777                       Telephone: (702) 805-8450
                                12   Fax: (702) 966-3880                             Fax: (702) 805-8451
6675 S. Tenaya Way, Suite 200
   JONES LOVELOCK




                                13    Attorneys for Plaintiff                        Attorneys for Defendant
    Las Vegas, NV 89113




                                                                                     First National Bank of Omaha, Inc.
                                14

                                15                                                ORDER
                                16                                                IT IS SO ORDERED:
                                17                                         ________________________________
                                18                                         RICHARD
                                                                               UNITEDF.STATES
                                                                                        BOULWARE,    II JUDGE
                                                                                              DISTRICT
                                                                           UNITED STATES DISTRICT JUDGE
                                19                                            DATED:
                                                                           DATED this 17th day of April, 2020.
                                20

                                21

                                22

                                23

                                24

                                25

                                26

                                27

                                28


                                                                                     2
